Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line(s) 10 is “vague and indefinite” because it is unclear if the limitation, “a mandrel”, is introducing a second mandrel in addition to the mandrel introduced in Claim 1 Line(s) 1. Specifically, the recitation, “a mandrel having a constant cross-section”, is ambiguous because it does not clearly and precisely define the metes and bounds of the claimed invention. See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”. For the purpose of examination, the limitation in Claim 1 Line(s) 10 will be read as “the mandrel” in reference to the same mandrel of Claim 1 Line(s) 1.
Appropriate correction is required.
Claim(s) 2-14 and 21-26 are similarly rejected as they depend from an indefinite base and fail to cure the deficiencies of said claim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 10-12, 21, and 24-26 are rejected under 35 U.S.C § 102(a)(1)  as being anticipated by KUBOTA (US-4541605-A), hereafter referred to as KUBOTA.
Regarding Claim 1, KUBOTA teaches a mandrel for a molding process (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.),
the mandrel (metal mold device 10, Figure(s) 1-3) comprising:
a first portion having a first portion outer surface (see radially and vertically movable auxiliary slide member 31, Figure(s) 1-3 and Column 3 Line(s) 35-42; The examiner would like to point out that a physical device inherently has an outer surface),
a first portion inner surface (see the portion of slide member 31 that is in contact with central truncated pyramid or base 11, Figure(s) 1-3 and Column 3 Line(s) 35-42),
a first portion first end (bottom 37 of slide member 31, Figure(s) 1-3)
a first portion second end (top 33 of slide member 31, Figure(s) 1-3),
wherein a thickness of the first portion first end is greater than the first portion second end (see where the slide member 31 is narrower at the generally arcuate top 33 compared to the bottom 37, Figure(s) 1-3 and Column 4 Line(s) 12-20);
a second portion having a second portion outer surface (see radially and vertically movable auxiliary slide member 21, Figure(s) 1-3 and Column 3 Line(s) 35-42; The examiner would like to point out that a physical device inherently has an outer surface),
a second portion inner surface (see the portion of slide member 21 that is in contact with central truncated pyramid or base 11, Figure(s) 1-3 and Column 3 Line(s) 35-42),
a second portion first end (see the top 37 of slide member 21, Figure(s) 1-3), and
a second portion second end (see the bottom 37 of slide member 21, Figure(s) 1-3),
wherein a thickness of the second portion first end is smaller than the second portion second end (see where the slide member 21 is wider at the generally arcuate top 33 compared to the bottom 37, Figure(s) 1-3 and Column 4 Line(s) 12-20); and
wherein the first portion inner surface engages the second portion inner surface with the first portion first end arranged adjacent to the second portion first end and the first portion second end arranged adjacent to the second portion second end to form a mandrel having a constant cross-section (see where the contact side slopes 25 and 25 of each slide member 31 and 32 are in contact with each other, Figure(s) 1-3 and Column 4 Line(s) 20-30),
wherein a channel is formed between the first and second portions, extending along a length of the mandrel (see where base 11 is retracted from the slide members 31 and 32, Figure(s) 6; thus, there is a channel created), and
a locking pin is inserted into an end of the channel (base 11, Figure(s) 1-3 and Column 3 Line(s) 35-42)
Regarding Claim 2, KUBOTA teaches the mandrel,
wherein a first protrusion having a first dovetail surface extends from the first portion inner surface (see where 31a of slide member 31 engages with base 11, Figure(s) 1) and a second protrusion having a second dovetail surface extends from the second portion inner surface (see where 21a of slide member 21 engages with base 11, Figure(s) 1) ,
wherein the first and second dovetail surfaces abut one another (see where 31a and 21a are next to each other, Figure(s) 1). 
Regarding Claim 5, KUBOTA teaches the mandrel,
wherein the locking pin is configured to contact the first and second portions and maintain a gap between the first and second portions along the length of the mandrel ( see base 11, Figure(s) 1; and see the channel formed when base 11 is retracted from slide members 31 and 32, Figure(s) 6)). 
Regarding Claim 6, KUBOTA teaches the mandrel,
wherein a second locking pin is inserted into a second end of the channel (see the slide member 22 is inserted into an end of the channel, forming the channel, Figure(s) 1). 
Regarding Claim 7, KUBOTA teaches the mandrel,
wherein the end of the channel and the second end of the channel each have an angled surface for engagement with the locking pin and second locking pin (see where the channel has an angled surface, Figure(s) 6, and see where the channel is formed by slide member 22, Figure(s) 1. The examiner considers that because there are only 3 sides necessary to create a channel, it appears that KUBOTA does not teach a completely enclosed channel with a second locking pin arranged at the opposite end of the first end of the channel). 
Regarding Claim 8, KUBOTA
wherein a locking wedge is inserted into an end of the channel (see where the base 11 is in the shape of a wedge, Figure(s) 6), and
configured to maintain a gap between the first and second portions along the length of the mandrel (see where the base 11 is retracted and there is a channel between slide members 31 and 21, Figure(s) 6). 
Regarding Claim 10, KUBOTA teaches a molding apparatus,
comprising:
a fixture having a first member and a second member extending from a base (see the support means 51, 61, and 71, Figure(s) 2 and Column 4 Line(s) 33-35),
the first member having a groove (See where support means 61 has a groove connected to slide member 31, Figure(s) 2, 3) and the second member having a fixture pin (see where support means 51 contains a pin, Figure(s) 2-3); and
a mandrel having a first portion and a second portion (see radially and vertically movable auxiliary slide member 31 and 21, Figure(s) 1-3 and Column 3 Line(s) 35-42),
each of the first and second portion having a dovetail mating surface, and
the mandrel having first and second locking pins (see the base 11 and slide member 22, Figure(s) 1); and
wherein the mandrel is secured to the fixture by the groove at the first member and by the fixture pin at the second member (see where the groove that is connected to slide member 31 secures it, Figure(s) 1-3; and see where the pin in the support means 51 is connected to the base 11, Figure(s) 1-3) and wherein the mandrel is configured to provide an inner mold surface and the base is configured to provide an outer mold surface for forming a component (see where the female die 100 provides a space in which thermoplastic materials are filled, Column 5 Line(s) 1-10)
Regarding Claim 11, KUBOTA teaches the molding apparatus,
wherein the fixture pin contacts the second locking pin (see where the base 11 is in contact with the pin provided by support means 51, Figure(s) 2-3). 
Regarding Claim 12, KUBOTA teaches the molding apparatus,
wherein a space is formed between the mandrel and the base configured to receive composite material when a component is formed about the mandrel (see where the female die 11 provides a space in which thermoplastic materials are filled, Column 5 Line(s) 1-10).
Regarding Claim 21, KUBOTA teaches the mandrel,
wherein the locking pin has an elongate body and a tab (see where the body 11 has a projection that engages with the pin provided by support means 51, Figure(s) 1-6), and
wherein the elongate body is shaped to fit into the channel (see where the body 11 creates a channel between slide members 32 and 22, Figure(s) 3 and 6). 
Regarding Claim 24, KUBOTA teaches the molding apparatus,
wherein the first and second locking pins are configured to contact the first and second portions and maintain a gap between the first and second portions along a length of the mandrel (see where 22 and 11 are in contact with 21 and 31 to maintain a gap, Figure(s) 1 and 2). 
Regarding Claim 25, KUBOTA teaches the molding apparatus,
wherein a channel is formed between the first and second portions, extending along a length of the mandrel (see where base 11 is retracted from the slide members 31 and 32, Figure(s) 6; thus, there is a channel created).
Regarding Claim 26, KUBOTA
wherein the entire space is configured to be filled with composite material when a component is formed about the mandrel (see where the female die 100 provides a space in which thermoplastic materials are filled, Column 5 Line(s) 1-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 9 and 14 are rejected under 35 U.S.C § 103 as being unpatentable over KUBOTA in view of STEFFIER (US-7479302-B2), hereafter referred to as STEFFIER  
Regarding Claim 9, KUBOTA teaches the mandrel; however, KUBOTA does not teach:
wherein the first and second portions are formed from graphite. 
STEFFIER teaches the mandrel composed of graphite (a graphite mandrel for the purpose of thermochemical stability, thermomechanical compatibility, thermophysical stability, adequate structural integrity, ease of removal, and cost (Column 7 Line(s) 30-40).
KUBOTA and STEFFIER are analogous in the field of mandrels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify KUBOTA'(s) metal mold device with STEFFIER'(s) graphite mandrel, because graphite has added benefits of thermochemical stability, thermomechanical compatibility, thermophysical stability, adequate structural integrity, ease of removal, and cost (Column 7 Line(s) 30-40).
Regarding Claim 14, please see the rejection for Claim 9.
Allowable Subject Matter
Claims 22 and 23 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 05/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KEMPTON (US-1284363-A) teaches the channel, first locking pin, wedge, first member, second member, taper, and angled surface (Figure(s) 1 and 5)
ENDER (US-20130181374-A1) teaches the channel, first locking pin, wedge, first member, second member, taper, and angled surface (Figure(s) 3a and 3b)
FRADENBURGH (US-4591400-A) teaches the channel, first locking pin, second locking pin, and wedge (Figure(s) 1)
FUCHS (US-2902080-A) teaches the fixture, first member, second member, base, groove, fixture pin, and mandrel (Figure(s) 1).
EISCH (US-20180236694-A1) teaches a first portion, second portion, angled surface, gap, dovetail, taper (Figure(s) 1 and 2)
MIKAC (US-20090152770-A1) teaches a single locking pin, first portion, second portion, gap, angled surface, channel, cylindrical elongate body with a tab, composite preform mold, dovetail, and taper; there is not a second locking pin at the opposite end of the length of the channel with a tab (Figure(s) 8 and 9).
HELENIUS (US-20100323051-A1) teaches a single locking pin, first portion, second portion, gap, angled surface, channel, cylindrical elongate body with a tab, composite preform mold, dovetail, and taper; there is not a second locking pin at the opposite end of the length of the channel with a tab (Figure(s) 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743